ATTACHMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that while claim 7 states it is “previously amended” an amendment to step 3 is present.  However, since this amendment also was present in the response filed 7/13/20, this is not considered an amendment to the claims.  The amendment to the specification has been entered, however applicant has still not corrected the ADS as it required to claim the priority.
As to the IDS, the list of references is not added to the file unless a copy of the foreign references cited is provided.  It does not matter that the foreign offices did not provide a copy of the references.  MPEP 609.04(a) states that a legible copy of all foreign references must be provided.
As to the foreign offices allowing substantially identical claims, the foreign offices do not dictate the actions of the US patent office.  Examiner has on more than one occasion found 102 references for claims allowed by the EPO.  Patent law is different in different countries.
Regarding applicant’s argument that a “fabric formed from braided reinforcing fibers” is a fabric made from fibers which are braided before being formed into a fabric, a braided fabric is a fabric made by braiding reinforcing fibers, and thus on a macro level is a fabric formed from having braided together reinforcing fibers, as the braided fibers form the fabric and thus is a fabric made from braided reinforcing fibers.   “Braided” refers to a method step that has previously occurred and the formation of the fabric requires the braiding to have occurred. 
As for the fibers of the disclosure being braided before they are formed into a fabric as applicant argues, applicant appears to lack support for this concept and thus is would be new matter.  The figures, which are all referred to as “braid fiber” and “fiber braid” all show fabric made by braiding fibers, not fabric made of fibers which start out braided.  A close examination of one of the flat elements appears to show fibers which maintain their position relative to one another, i.e. they are not braided. A trademark search appears to show that A&P TX-45(Example 1) refers to a fiber fabric, not a fiber.  Thus the “braided carbon fibers” of the example are not fibers, but rather a fabric formed by braiding, i.e. A&P TX-45 is not the name of a fiber but rather the name of a fabric.  Additionally, the disclosure states that the articles shown in the figures are described in example 1 and as previously stated, the braiding in the figures appears to be that of braiding fibers together to form a fabric, not fibers which are already braded then being braided AGAIN(as required by the figures) to form the fabric. So if example 1 meant that braided fibers are then braided with other fibers to form the fabric, why does the picture of figures not show any fiber braiding on the micro level, i.e. of the fiber themselves before the formation of the fabric?
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746